[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ______________________   ELEVENTH CIRCUIT
                                                              JUNE 28, 2006
                               No. 05-14487                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                   D. C. Docket No. 03-00295-CV-T-17EAJ

LEROY PINCKNEY,


                                                             Plaintiff-Appellant,

                                    versus


JOHN E. POTTER, Postmaster General,
United States Postal Service,

                                                           Defendant-Appellee.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (June 28, 2006)

Before ANDERSON, BIRCH and HULL, Circuit Judges.

PER CURIAM:

     Plaintiff Leroy Pinckney appeals the entry of summary judgment in favor of
John Potter, the Postmaster General of the United States Postal Service (“the Postal

Service”), on Pinckney’s claims of violations of the Rehabilitation Act, 29 U.S.C.

§ 701, et seq. Pinckney alleged that the Postal Service unlawfully refused to hire

him because it regarded him as disabled. After review, we reverse.

                                                I. FACTS

          Pinckney, a veteran of the United States Army, was honorably discharged in

1990 after he tore a ligament in his knee.1 At the time Pinckney was discharged,

the Department of Veterans Affairs (“VA”) assessed that Pinckney was twenty

percent disabled, meaning that his injuries limited his future earnings by an

estimated twenty percent. Ten percent of this rating was assessed on account of

Pinckney’s knee injury, while the remaining ten percent related to a back injury

Pinckney sustained in 1980. Because he was injured during active military service,

Pinckney receives disability payments correlated to the twenty percent impairment

rating.

A.        Denial of Employment

          Between 1990 and 1995, Pinckney worked in the private sector without

incident, including as a tractor-trailer operator. In 1995, Pinckney applied to the

Postal Service in Tampa, Florida for the position of Mail Handler. Pinckney



          1
              Pinckney’s torn ligament was successfully repaired surgically.

                                                     2
passed the required postal examination with a high score, and the Postal Service

placed him on its job register. Pinckney subsequently passed a drug screening, an

interview, and a strength and stamina test.

       In October 1995, the Postal Service tentatively selected Pinckney for

employment, pending a suitability determination. Due to a Postal Service hiring

freeze, Pinckney’s application was delayed until early 1996, when the Postal

Service began hiring again. At that time, the Postal Service asked Pinckney to

obtain medical clearance before he was placed in the Mail Handler position.2

       On April 12, 1996, Pinckney submitted to the Postal Service a letter from

Dr. Steven Scott at the James A. Haley Veterans’ Hospital. Scott’s two-sentence

letter stated summarily that Pinckney was able to perform all functional

requirements of the Mail Handler position as listed by the Postal Service. Laura

Henley, a Human Resources Specialist for the Postal Service, received Pinckney’s

submission and determined that it was insufficient to establish Pinckney’s

functional capacity. Henley instructed Pinckney that he needed to submit

additional information, including an independent doctor’s evaluation of his

functional capacity from a non-VA doctor.

       After receiving Pinckney’s reply, on May 7, 1996, Pinckney visited Dr.


       2
        The Postal Service made this request because VA records informed the Postal Service of
Pinckney’s twenty percent disability status.

                                              3
Carlos Lopez at the Tampa Orthopaedic and Sports Medical Center for a pre-

employment evaluation. Dr. Lopez examined Pinckney and reviewed Pinckney’s

x-rays and other medical records. Based on this examination and review, Dr.

Lopez recommended to the Postal Service that Pinckney “could perform the postal

job requirements” of the Mail Handler position, including lifting “more than 70

pounds.”3 Dr. Lopez also concluded that Pinckney had good coordination, was

healing well, and could “work in any atmosphere” and for “any hours.”

       Dr. Lopez remarked, however, that while Pinckney could meet all the

functional requirements “well at this time,” Pinckney “has a greater than a 50%

chance of having severe back problems in the near future and requiring [back]

surgery.” Dr. Lopez also noted that “[Pinckney’s] knee might hold well, but also

the chances of osteoarthritis and requiring surgery are greater on him. Obviously

heavy work like lifting, standing, changing positions may be an aggravating

factor.”

       Henley forwarded Pinckney’s medical submissions to Dr. Felix Vicente, a

Postal Service medical officer. Dr. Vicente reviewed Pinckney’s submissions and




       3
         The district court’s summary judgment order states that the duties of the Mail Handler
position “include picking up and carrying seventy pound boxes.” Although both parties do not
dispute this seventy pound lifting requirement, no evidence in the record identifies the complete list
of functional requirements of the Mail Handler position.

                                                  4
completed a Postal Service form entitled “Medical Examination & Assessment.”4

Dr. Vicente noted Pinckney’s knee and back injuries, and he quoted Dr. Lopez’s

statements that Pinckney “has a greater than 50% change of having severe back

problems in the near future and requiring surgery” and that “heavy work like

lifting, standing, [and] changing positions may be an aggravating factor.” Dr.

Vicente assessed that Pinckney had a moderate risk of incurring job-related injury

or illness within the next six months.

       Upon reading Dr. Vicente’s medical opinion, Henley concluded that

Pinckney would be unable to perform the duties of the Mail Handler position. In a

letter dated May 29, 1996, Henley informed Pinckney that he had “been found

medically unsuitable for the position of PTR Mail Handler” and that his “name

ha[d] been removed from the active register of eligibles.” Henley’s letter

explained that “[p]ostal employment in this position or any entry position” would

endanger Pinckney’s health, stating that:

       A review of your medical records and evaluation by our Medical
       Officer indicates that performance of the duties required of a Mail
       Handler would be at significant risk of causing severe back problems
       that would require surgery for stabilization. Under these conditions,
       Postal employment in this position or any entry position would place
       your personal health and safety in jeopardy.


       4
        Dr. Vicente’s assessment is not in the record before this Court, although apparently it was
an exhibit to Henley’s deposition. Nonetheless, it does not appear that there is any dispute about
the contents of Dr. Vicente’s report.

                                                5
Defs’ Exh. 9 (emphasis added).

      On June 12, 1996, Pinckney asked the Postal Service to reconsider its

decision. Pinckney asserted that he could perform all the duties of the Mail

Handler position and submitted a more detailed letter from his VA physician, Dr.

Scott. Dr. Scott attested that he had treated Pinckney for three years and had

observed and examined him frequently. Dr. Scott’s letter explained that during his

evaluation, Pinckney was able to complete a series of physical tests without

difficulty, including lifting weights up to seventy pounds and pushing them for

fifteen minutes. Dr. Scott concluded that “based on my observation, and the test

that were [sic] performed, Mr. Pinckney can perform all of the functional

requirements of the job.” Dr. Scott made no reference to any risks posed by

Pinckney performing the Mail Handler position or any future surgery he was likely

to require.

      On June 14, 1996, Henley denied Pinckney’s request for reconsideration in a

final letter. Henley noted that Pinckney’s medical records showed that in 1994,

Pinckney had asked the VA for increased disability benefits, something “unlikely

one would attempt . . . if there was no deterioration or increase in the symptoms.”

Henley also explained that Dr. Lopez’s opinion carried more weight than Dr.

Scott’s because Dr. Lopez was an orthopedist. Henley reiterated her conclusion

                                          6
that “performance of entry level duties would aggravate your condition.”

B.    Subsequent Hiring

      Following the Postal Service’s final rejection of Pinckney’s application,

Pinckney continued his employment as a tractor-trailer operator for a private firm.

Roughly four years later, in September 2000, Pinckney reapplied for employment

with the Postal Service, this time as a part-time tractor-trailer operator. The Postal

Service again requested that Pinckney provide medical information concerning his

knee and back conditions.

      Pinckney visited an orthopedist, who examined Pinckney and evaluated

Pinckney’s medical records. The orthopedist concluded that Pinckney’s condition

was stable and that there was no reason he could not perform the duties of the

position. Shortly thereafter, the Postal Service hired Pinckney as a tractor-trailer

operator, a position Pinckney has held without incident since that time.

C.    Procedural History

      In March 1997 – approximately nine months after Pinckney received

Henley’s final rejection letter – Pinckney contacted an Equal Employment

Occupation Commission (“EEOC”) representative to complain that the Postal

Service had discriminated against him. After Pinckney’s complaint was initially

dismissed as untimely, Pinckney appealed to the EEOC. The EEOC reversed the



                                           7
dismissal and remanded Pinckney’s complaint to the agency on August 3, 2000.

The EEOC issued a final denial of Pinckney’s claim on December 3, 2002.

       On February 20, 2003, Pinckney timely filed this civil suit against John

Potter, the Postmaster General of the U.S. Postal Service, in the Middle District of

Florida. Pinckney’s complaint sought damages and fees pursuant to Section 505 of

the Rehabilitation Act of 1973, see 29 U.S.C. § 794a, for discrimination on the

basis of physical handicap. Pinckney contended that the Postal Service wrongly

regarded him as disabled and rejected his Mail Handler job application on that

unlawful basis.

       The Postal Service moved for summary judgment, and on June 16, 2005, the

district court granted that motion. Pinckney timely appealed.

                                      II. DISCUSSION

       Claims under the Rehabilitation Act are analyzed under the standards

applicable to the Americans with Disabilities Act and as set forth in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973). See 29 U.S.C. §

794(d); see also Holbrook v. City of Alpharetta, 112 F.3d 1522, 1529 (11th Cir.

1997).5 Under this standard, in order to succeed on his Rehabilitation Act claim,


       5
          We review the district court’s grant of summary judgment de novo, viewing all evidence
in the light most favorable to Pinckney. Merritt v. Dillard Paper Co., 120 F.3d 1181, 1184 (11th Cir.
1997); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 1356
(1986).

                                                 8
Pinckney must first assert a prima facie case of disability discrimination. More

specifically, Pinckney must show that “(1) he has a disability; (2) he is otherwise

qualified for the position; and (3) he was subjected to unlawful discrimination as

the result of his disability.” Ellis v. England, 432 F.3d 1321, 1326 (11th Cir. 2005)

(citation omitted).

A.    Disability

      As noted, as the first prong of a prima facie case, a plaintiff must establish

that he has a disability. Id. “Being regarded as” disabled fits under the

Rehabilitation Act’s definition of “disabled.” Cash v. Smith, 231 F.3d 1301, 1305

(11th Cir. 2000) (citing 42 U.S.C. § 12102(2) and 34 C.F.R. § 104.3(j)(1)). Here,

Pinckney argues that even though he is not actually disabled, he is disabled under

the law because the Postal Service erroneously regarded him as disabled and

discriminated against him because of that erroneously perceived disability.

      Where a plaintiff alleges that the defendant regarded him as disabled, he

must prove more than that the defendant perceived him to be impaired by his

medical condition. Specifically, to satisfy this first prong, Pinckney must

introduce evidence that the Postal Service regarded him to be so impaired or

disabled that he was substantially limited in his ability to perform a major life

activity. See Toyota Motor Mfg, Ky., Inc. v. Williams, 534 U.S. 184, 194-95, 122



                                           9
S.Ct. 681, 690 (2002).

      In this case, the sole “major life activity” at issue is working. 29 C.F.R. §

1630.2(i). “To be substantially limited in the major life activity of working, an

individual must be precluded from more than one type of job, even if the job

foreclosed is the individual’s job of choice.” Cash, 231 F.3d at 1306. A person’s

inability to perform a single, particular job does not constitute a substantial

limitation in the major life activity of working. 29 C.F.R. § 1630.2(j)(3)(i); see

also Hilburn v. Murata Elec. N. Am., Inc., 181 F.3d 1220, 1227 (11th Cir. 1999).

Rather, “[w]hen the major life activity under consideration is that of working, the

statutory phrase ‘substantially limits’ requires, at a minimum, that plaintiffs allege

they are unable to work in a broad class of jobs.” Sutton v. United Air Lines, Inc.,

527 U.S. 471, 491, 119 S.Ct. 2139, 2151 (1999).

      Thus, Pinckney is “disabled” under the Rehabiltation Act if the Postal

Service regarded him as substantially limited in his ability to work in a broad class

of jobs. Standard v. A.B.E.L. Services, Inc., 161 F.3d 1318, 1327 n.2 (11th Cir.

1998). The Postal Service insists that Pinckney has produced no evidence that it

regarded him as unable to perform a broad class of jobs. The Postal Service

contends that the evidence presented by Pinckney shows only that the Postal

Service regarded Pinckney as unable to perform the specific duties of the 1996



                                           10
Mail Handler position. In particular, the Postal Service emphasizes that Henley’s

May 29, 1996 letter denied Pinckney’s job application on the narrow grounds that

“performance of the duties required of a Mail Handler” would place Pinckney “at

significant risk” of sustaining a severe back injury requiring surgery.

      Contrary to the Postal Service’s characterization of the evidence, the very

letter which it quotes can also be read to suggest that the Postal Service viewed

Pinckney as incapable of performing a much wider range of jobs than merely that

of Mail Handler. Henley’s May 29, 1996 letter went on to state that in the Postal

Service’s view, Pinckney’s back and knee conditions meant that “[p]ostal

employment in [the Mail Handler] position or any entry position would place your

personal health and safety in jeopardy.” (Emphasis added). Henley reiterated this

point in her June 14, 1996 letter to Pinckney, and again in her deposition, when she

stated that “[i]t was my understanding . . . that working in this or any of our entry-

level positions” would be prohibited by Pinckney’s condition. Henley Dep. at 35

(emphasis added).

      Henley’s May 29, 1996 letter and her testimony also suggest that the Postal

Service maintained a single list of eligible job applicants that is not job-specific. If

so, the fact that the Postal Service removed Pinckney’s name from its “list of

eligibles” tends to support Pinckney’s contention that the Postal Service viewed



                                           11
him as unable to perform the entire range of jobs offered by the Postal Service.

Indeed, Pinckney himself testified that in 1995 and 1996, he actually applied for

three or four positions at the Tampa Post Office, but the Postal Service never

definitively reviewed his other applications after he was denied the Mail Handler

position.6

       Viewing this evidence in the light most favorable to Pinckney, Pinckney has

presented a question of material fact as to whether the Postal Service in 1996

regarded him as “disabled.” In particular, construing the evidence in Pinckney’s

favor, Pinckney has presented a question of material fact as to whether, in 1996,

the Postal Service considered him unable to perform all entry-level positions at the

Postal Service and therefore considered him unable to perform a “broad class of

jobs.” Sutton, 527 U.S. at 491, 119 S.Ct. at 2151. The record does not limit the

range of entry level positions which the Postal Service apparently believed

Pinckney unable to perform, nor does it preclude the possibility that the Postal

Service rejected Pinckney’s applications for positions other than Mail Handler

because it regarded him as unable to perform a wider range of duties than the

functional requirements of the Mail Handler position. For that matter, the parties

have not defined the functional requirements of the Mail Handler position itself,


       6
        The positions mentioned by Pinckney are Mail Handler, Mail Processor, Cleaner/Custodian,
and Tractor-Trailer operator. Pinckney Dep. at 58-59.

                                              12
making it impossible to determine whether they are requirements applicable to a

“broad class of jobs.” Accordingly, factual disputes remain as to whether the

Postal Service regarded Pinckney as unable to perform a broad range of jobs and

therefore regarded Pinckney as disabled.7

B.     Qualified Individual

       The Postal Service proposes that even if questions of material fact exist as to

whether it regarded Pinckney as disabled, we should affirm summary judgment on

the alternative grounds that Pinckney failed to show that he was “otherwise

qualified for the position.” See Ellis, 432 F.3d at 1326. Again, based on the record

at this juncture, we conclude that questions of material fact preclude summary

judgment on these grounds.

       A “qualified individual” is an individual who can perform, with or without

reasonable accommodation, the essential functions of the employment position that

the individual held or desires. 42 U.S.C. § 12111(8); Davis v. Fla. Power & Light,

Co., 205 F.3d 1301, 1305 (11th Cir. 2000). Thus, if Pinckney is unable to perform

(even with accommodation) an essential function of the Mail Handler position, he


       7
         We find unconvincing the district court’s reliance on the fact that the Postal Service hired
Pinckney as a tractor-trailer operator in 2000. That the Postal Service did not regard Pinckney as
disabled in 2000 says nothing about whether different decision-makers at the Postal Service
regarded Pinckney as disabled at the time it rejected his application in 1996. This is especially so
given that Henley’s May 29, 1996 rejection letter referred to Pinckney’s incapacity to perform the
duties either of the Mail Handler position or of “any entry position.”

                                                 13
is not a “qualified individual” covered under the Rehabilitation Act, and he has

failed to state a prima facie case. Id.8

       An individual is also not a “qualified individual” if, by performing the duties

of a given position, he would pose a “direct threat” to himself. The ADA defines a

“direct threat” as “a significant risk to the health or safety of others that cannot be

eliminated by reasonable accommodation.” 42 U.S.C. § 12111(3). Regulations

have extended the definition of “direct threat” to include threats to the worker

himself. See 29 C.F.R. § 1630.2(r); Chevron U.S.A., Inc. V. Echazabal, 536 U.S.

73, 87, 122 S. Ct. 2045, 2053 (2002) (upholding 29 C.F.R. § 1630.2(r)).

       The Postal Service contends that Pinckney would have represented a direct

threat to his own health and safety were he to work in the position of Mail Handler.

The Postal Service points to Dr. Lopez’s statement that Pinckney had “a greater

than 50% chance of having severe back problems in the near future and requiring

surgery” and that “heavy work like lifting, standing, [and] changing positions”

might aggravate his knee. The Postal Service also cites the fact that the VA had

found Pinckney’s injuries to impair his earning capacity by 20%.

       However, there is also medical evidence in the record that Pinckney could

perform the job without representing a direct threat to himself. Both Dr. Lopez and


       8
         “Essential functions” are defined as the fundamental duties of a job that a disabled employee
actually is required to perform. 29 C.F.R. § 1630.2(n)(2)(i).

                                                 14
Dr. Scott opined that Pinckney was able to perform the functional requirements of

the Mail Handler position, including lifting over seventy pounds. Although Dr.

Lopez suggested that the job might aggravate Pinckney’s knee condition, he did

not explicitly classify this as a “significant risk” to Pinckney’s health or safety, nor

did he suggest that Pinckney should be denied the job. More importantly, Dr. Scott

explained that he had personally observed Pinckney lifting weights up to seventy

pounds and pushing them for fifteen minutes without difficulty, and Dr. Scott

made no reference to any potential risks posed by the Mail Handler position. In

addition, the record includes no evidence at all as to whether reasonable

accommodations to the Mail Handler position could have alleviated any risks, or at

least any substantial risks, posed to Pinckney by working as a Mail Handler.

Viewed in the light most favorable to Pinckney, factual questions remain as to

whether he was “a qualified individual” for the Mail Handler position.

                                 III. CONCLUSION

      In conclusion, we reverse and vacate the district court’s order, dated June 16,

2005, granting summary judgment in favor of the Postal Service, and we remand

this case to the district court for further proceedings consistent with this opinion.

VACATED AND REMANDED.




                                           15